Citation Nr: 1530316	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of left elbow gunshot wound.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral testicle condition.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression, severe with psychotic features and alcohol dependence.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on brokerage for the RO in Cleveland, Ohio, and a December 2013 rating decision of the Cleveland RO.  In the February 2008 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for a cervical spine disability.  

In the December 2013 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for a bilateral testicle condition and his claim for a higher rating for PTSD.  As discussed below, the Veteran submitted a January 2014 Notice of Disagreement (NOD) with this rating decision, necessitating that the RO issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999). 

This case was previously before the Board in May 2013.  The Board found that the requirements for reconsideration of claim of entitlement to service connection for a cervical spine disorder were met based on the addition of relevant service department records and remanded the claim for additional development.  For the reasons discussed below, the Board finds there has not been substantial compliance with the remand order.  The Board notes that the attorney-representative had requested a copy of the Veteran's claims file.  Argument received in March 2015 indicates that the attorney-representative has now received a copy of the claims file and has had an opportunity to review it.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the May 2013 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) provide the Veteran with an examination to provide opinions addressing whether the Veteran has a cervical spine disorder that originated during service or is related to service, and whether the disorder was caused or proximately worsened by service-connected disability.  For purposes of the opinions, the examiner was instructed to assume that the Veteran is credible.  

A VA examination was obtained in July 2013.  The VA examiner opined that "the Veteran's cervical spine degenerative disc disease, osteoarthritis, and cervical radiculopathy were not caused by or attributed to an alleged illumination canister striking his neck while deployed in Vietnam by evidence of record."  The VA examiner did not address whether the Veteran's cervical spine disorder was caused or worsened by a service-connected disability, as requested in the May 2013 remand.  Additionally, the examiner did not appear to assume that the Veteran's report of a neck injury was credible, as requested in the remand.  In the rationale, the examiner noted that "There is nothing found in the evidence of record to support the Veterans' contention that he sustained a cervical spine injury in Vietnam."  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2013 VA examination report does not comply with the May 2013 remand order, the claim must be remanded for a new VA examination.

The Board also notes that the Veteran's representative has challenged the adequacy of the VA examination, asserting that the examiner, an obstetrician-gynecologist, was not sufficiency qualified to examine the Veteran's cervical spine disorder.  The Board observes that there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  However, without making any determination as to the qualifications of the VA examiner who provided the July 2013 VA medical opinion, the Board recognizes the request made by the Veteran and his representative that an examiner with different qualifications be assigned to conduct a new examination.  In order to provide the Veteran with every opportunity to substantiate his claim, the Board finds that the new VA examination should be performed by a different VA examiner of appropriate expertise.

In regard to the Veteran's petition to reopen his claim for entitlement to service connection for entitlement to service connection for a bilateral testicle condition and the Veteran's claim for a rating in excess of 70 percent for PTSD, the Board finds that the claims must be remanded for the issuance of a Statement of the Case.  The RO denied the claims in a December 2013 rating decision.  In January 2014, the Veteran filed a NOD with the December 2013 rating decision.  To date, the RO has not responded to this NOD with an SOC addressing this issue.  The Board finds that this issue must be remanded, so that a SOC can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Upon remand, the RO is directed to issue this SOC.  As the Veteran's representative raised a claim for TDIU with the Veteran's claim for entitlement to a rating in excess of 70 percent for PTSD, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA treatment records and private medical records identified by the Veteran as relevant to the issue of entitlement to the cervical spine disability.  

2.  After completing directive #1, schedule the Veteran for a VA examination by a VA clinician with appropriate expertise to determine the etiology of his cervical spine disability.  This examination should be conducted by a different examiner than the examiner who provided the July 2013 VA examination.

The examiner should provide opinions as to:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disorder originated during service or is otherwise related to the Veteran's active service, to include in-service injuries.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disorder was caused or permanently worsened by a service-connected disability, to include gunshot wound, left elbow, muscle group VI with arthritis of the elbow; gunshot wound, left elbow with left ulnar nerve entrapment; arthritis, left elbow due to gunshot wound; and/or left shoulder arthritis and rotator cuff tear associated with gunshot wound, left elbow.

For the purposes of the opinions, the examiner should assume that the Veteran is credible.  That is, the Veteran's reports of in-service injury should be taken as true even absent documentation in the service treatment records.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a cervical spine disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

4.  After any additional development that may be indicated, the issues of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral testicle condition, entitlement to a rating in excess of 70 percent for PTSD, and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a statement of the case regarding the denied benefit and advised of the appropriate time limits to perfect his appeal.  These issues should only be returned to the Board if an appeal is perfected.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






